Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 40, 41, 43-47, 49-51, 54, 55, 57, 61, 64, 67, 69, 73, 74 and 82 (renumbered as claims 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Maciocci et al. (US 20120249741 Al) discloses a method to associate a virtual billboard (display the generated virtual object 14, para. 0074) with a physical space (see figure 1) in the real world environment (designate nearby surfaces, such as a wall 12, para. 0075), via an augmented reality platform, the method, comprising:
identifying an altitude in the physical space (scan an area to determine an orientation of
the objects, to determine surfaces such as a wall 12, the ground, a window, desk/tabletop 16, and structural information of the objects and height, width, length and distance information, para. 0235);
wherein, the virtual billboard is rendered in the augmented reality environment, at or
near the altitude in the physical space, or is rendered in the augmented reality environment to
appear to be located at or near the altitude in the physical space (indicating a preferred
placement of the new asset or object in a manner that is relative to an existing asset or virtual.
However, the closest prior art of record, namely, Maciocci et al. does not disclose “further mapping the physical space using captured images of the physical space; computing dimensions and determining a layout of the physical space by determining the geometry of the physical space using the captured images of the physical space; facilitating the rendering of the virtual billboard in the augmented reality environment using the dimensions and the layout of the 
Dependent claims 41, 43-47, 49-51, 54, 55, 57 and 61 (renumbered as claims 2-14) are allowable as they depend from an allowable base independent claim 40 (renumbered as claim 1).
Independent claims 64 and 82 (renumbered as claims 15 and 20) are citing the same or similar subject matter and are also allowed.
Dependent claims 67, 69, 73 and 74 (renumbered as claims 16-19) are allowable as they depend from an allowable base independent claim 64 (renumbered as claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677